Reasons for Allowance
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The Declaration under 37 CFR 1.132 filed 10/24/21 is sufficient to overcome the rejection of claims based upon Asada et al. (US 8,946,317).
Hirata et al. (JP 2009001536) [IDS 1/26/222] (English machine translation used for citation) discloses dental adhesive resin cements containing a liquid material and a PMMA powder material [0001, 0013-0014, 0095, 0103], wherein the liquid material contains MMA and PhBTEOA [0092, 0095].  Hirata et al. (JP ‘536) discloses the powder material of Example 4 [Ex. 4; 0095, 0103; Table 2, Ex. 4] contains 55 wt% PMMA2 (specific surface area: 0.4 m2/g; average particle size: 25 µm [0093, Table 1]), 35 wt% PMMA4 (0.8 m2/g; 20 µm [0093, Table 1]) and 10 wt% PMMA13 (2.0 m2/g; 20 µm [0093, Table 1]) [Ex. 4; 0095, 0103; Table 2, Ex. 4].  While Hirata et al. (JP ‘536) discloses the high molecular weight and low specific surface area PMMA {ex. PMMA2} has an average particle size of 10 to 50 µm [0023], applicant has shown unexpected results with respect to simulated bone penetrability {see the Declaration under 37 CFR 1.132 filed 10/24/21} for polymer particles having a specific surface area of 0.05-0.5 m2/g and a volume mean particle diameter of 30.5 to 80 µm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Continued Examination Under 37 CFR 1.114
Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/22 has been entered.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767